                              UNITED STATES
                    Case 19-26064-SMG   Doc BANKRUPTCY   COURTPage 1 of 1
                                            34 Filed 02/14/20
                                   SOUTHERN DISTRICT OF FLORIDA

BERNICE DELORES O'NEAL,
Debtor,

                                                                Case No. 19-26064




                                     MOTION TO STRIKE AGREED ORDER BETWEEN THE DEBTOR
AND EXETER FINANCE LLC GRANTING MOTION TO VALUE AND DETERMINE SECURED
STATUS OF LIEN ON PERSONAL PREPOERTY HELD BY DEBTOR


           Comes now Debtor, by and through counsel, and moves this Honorable Court to strike the agreed
order between the Debtor and Exeter Finance LLC granting the motion to value and determine secured status of
lien on personal property held by Debtor( DE #24: the "Order"), and in support of states as follows:
                  1. After the parties agreed on valuation of the vehicle in question, Debtor decided she no longer
wanted the vehicle and wanted to surrender the vehicle back to the creditor.
                   2. Debtor has filed a 1st Amended Chapter 13 plan which lists the vehicle to be surrendered to
Exeter Finance LLC.
                   3. Therefore, the agreed order entered into between the parties is no longer applicable since the
vehicle will now be surrendered to the creditor under the 1st Amended Chapter 13 Plan.
                   Therefore, Debtor respectfully requests that the Court strike the Order.( DE#24).


                                                                      Respectfully Submitted By:
                                                                      Howard K. Butler, FBN 753041
                                                                      Attorney For Debtor
                                                                      The Butler Law Firm, P.A.
                                                                      P.O. Box 450671
                                                                      Sunrise, FL. 33345
                                                                     Telephone: 954-797-5338
                                                         Service E-Mail Address: thebutlerlawfirmpa@gmail.com
                                                            By: /s/Howard K. Butler, Esq.
                                                                   Florida Bar No. 753041
